Case 7:20-cv-06560-VB Document1 Filed 08/18/20 Page 1 of 10

Helen F. Dalton & Associates, P.C.
Roman Avshalumov (RA 5508)
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

xX

 

DOMINGO FRIAS, FRANCISCO REYES, and AGUSTIN
OLARTE, individually and on behalf of all others similarly

situated,

COLLECTIVE ACTION
Plaintiffs, COMPLAINT

JURY TRIAL

-against-
DEMANDED

RESTORATION SPECIALTIES, INC. and TIM
O’ DONOGHUE, as an individual,

Defendants.

 

1.

Plaintiffs, DOMINGO FRIAS, FRANCISCO REYES and AGUSTIN OLARTE,
individually and on behalf of all others similarly situated, (hereinafter referred to as
Plaintiffs"), by their attorneys at Helen F. Dalton & Associates, P.C., allege, upon
personal knowledge as to themselves and upon information and belief as to other
matters, as follows:

PRELIMINARY STATEMENT
Plaintiffs, DOMINGO FRIAS, FRANCISCO REYES, and AGUSTIN OLARTE,
individually and on behalf of all others similarly situated, through undersigned
counsel, bring this action against RESTORATION SPECIALTIES, INC. and TIM
O’ DONOGHUE, as an individual, (hereinafter referred to as "Defendants"), to
recover damages for egregious violations of state and federal wage and hour laws
arising out of Plaintiffs’ employment at RESTORATION SPECIALTIES, INC.,
located at 10 S 24 Avenue, Mount Vernon, New York 10550.
As a result of the violations of Federal and New York State labor laws delineated

below, Plaintiffs seek compensatory damages and liquidated damages in an amount
10.

11.

12.

13.

Case 7:20-cv-06560-VB Document 1 Filed 08/18/20 Page 2 of 10

exceeding $100,000.00. Plaintiffs also seek interest, attorneys’ fees, costs, and all

other legal and equitable remedies this Court deems appropriate.

JURISDICTION AND VENUE
This Court has subject matter jurisdiction over Plaintiffs’ federal claims pursuant to
the FLSA, 29 U.S.C. §216 and 28 U.S.C. §1331.
This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant to

28 U.S.C. §1367.

, Venue is proper in the SOUTHERN District of New York pursuant to 28 U.S.C,

§1391(b) because a substantial part of the events or omissions giving rise to the
claims occurred in this district.
This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§2201 & 2202.

THE PARTIES
Plaintiff DOMINGO FRIAS residing at 557 E 169 Street, Bronx, New York 10456,
was employed by Defendants at RESTORATION SPECIALTIES, INC. from in or
around July 2014 until in or around January 2020.
Plaintiff FRANCISCO REYES residing at 116 W 238" Street, Bronx, New York
10463, was employed by Defendants at RESTORATION SPECIALTIES, INC. from
in or around August 2018 until in or around July 2020.
Plaintiff AGUSTIN OLARTE residing at 212 N High Street, Mount Vernon, New
York 10550, was employed by Defendants at RESTORATION SPECIALTIES, INC.
from in or around September 2002 until in or around February 2019.
Upon information and belief, Defendant, RESTORATION SPECIALTIES, INC., is a
corporation organized under the laws of New York with a principal executive office
10 South 2 Avenue, Mount Vernon, New York 10550.
Upon information and belief, Defendant, RESTORATION SPECIALTIES, INC., is a
corporation authorized to do business under the laws of New York.
Upon information and belief, Defendant TIM O'DONOGHUE — owns
RESTORATION SPECIALTIES, INC.
14.

15.

16.

17.

18.

19.

20.

21,

22,

23.

Case 7:20-cv-06560-VB Document1 Filed 08/18/20 Page 3 of 10

Upon information and belief, Defendant TIM O’DONOGHUE operates
RESTORATION SPECIALTIES, INC.

Upon information and belief, Defendant TIM O’DONOGHUE is an agent of
RESTORATION SPECIALTIES, INC.

Upon information and belief, Defendant TIM O’DONOGHUE has power over
personnel decisions at RESTORATION SPECIALTIES, INC.

Upon information and belief, Defendant TIM O’ DONOGHUE has power over payroll
decisions at RESTORATION SPECIALTIES, INC.

Defendant TIM O’DONOGHUE has the power to hire and fire employees at.
RESTORATION SPECIALTIES, INC., establish and pay their wages, set their work
schedule, and maintains their employment records.

During all relevant times herein, Defendant TIM O’DONOGHUE was Plaintiffs’
employer within the meaning of the FLSA and NYLL.

On information and belief, RESTORATION SPECIALTIES, INC. is, at present and
has been at all times relevant to the allegation in the complaint, an enterprise engaged
in interstate commerce within the meaning of the FLSA in that the entity (i) has had
employees engaged in commerce or in the production of goods for commerce, and
handle, sell or otherwise work on goods or material that have been moved in or
produced for commerce by any person: and (ii) has had an annual gross volume of

sales of not less than $500,000.00.

FACTUAL ALLEGATIONS

Plaintiff DOMINGO FRIAS was employed by Defendants at RESTORATION
SPECIALTIES, INC. from in or around July 2014 until in or around January 2020.
During Plaintiff DOMINGO FRIAS’S employment by Defendants at
RESTORATION SPECIALTIES, INC., Plaintiff’s primary duties were as a general
laborer, and performing other miscellaneous duties from in or around August 2014
until in or around January 2020.

Plaintiff DOMINGO FRIAS was paid by Defendants approximately $135.00 per day

from in or around August 2014 until in or around December 2016, approximately
24,

25.

26,

27.

28.

29.

30.

31.

32.

Case 7:20-cv-06560-VB Document1 Filed 08/18/20 Page 4 of 10

$150.00 per day in or around 2017, and approximately $18.75 per hour from in or
around January 2018 until in or around January 2020.

Plaintiff DOMINGO FRIAS worked approximately sixty-six (66) hours or more per
week for Defendants from in or around August 2014 until in or around January 2020.
Although Plaintiff DOMINGO FRIAS worked approximately sixty-six (66) hours per
week from in or around August 2014 until in or around January 2020 during his
employment with Defendants, Defendants did not pay Plaintiff time and a half (1.5)
for all hours worked over forty (40), a blatant violation of the overtime provisions
contained in the FLSA and NYLL.

Plaintiff FRANCISCO REYES was employed by Defendants at RESTORATION
SPECIALTIES, INC. from in or around August 2018 until in or around July 2020.
During Plaintiff FRANCISCO REYES’ employment by Defendants at
RESTORATION SPECIALTIES, INC., Plaintiffs primary duties were as a general
laborer, and performing other miscellaneous duties from in or around August 2018
until in or around July 2020.

Plaintiff FRANCISCO REYES was paid by Defendants approximately $20.00 per
hour from in or around August 2018 until in or around July 2020.

Plaintiff FRANCISCO REYES worked approximately sixty-six (66) hours or more
per week for Defendants from in or around August 2018 until in or around July 2020.
Although Plaintiff FRANCISCO REYES worked approximately sixty-six (66) hours
per week from in or around August 2018 until in or around July 2020, during his
employment with Defendants, Defendants did not pay Plaintiff time and a half (1.5)
for hours worked over forty (40), a blatant violation of the overtime provisions
contained in the FLSA and NYLL.

Plaintiff AGUSTIN OLARTE was employed by Defendants at RESTORATION
SPECIALTIES, INC. from in or around September 2002 until in or around February
2019,

During Plaintiff AGUSTIN OLARTE’S employment by Defendants at
RESTORATION SPECIALTIES, INC., Plaintiff’s primary duties were as a general
laborer, and performing other miscellaneous duties from in or around August 2014

until in or around February 2019.
33.

34,

35.

36.

37.

38.

39,

40.

Case 7:20-cv-06560-VB Document1 Filed 08/18/20 Page 5 of 10

Plaintiff AGUSTIN OLARTE was paid by Defendants approximately $150.00 per
day from in or around August 2014 until in or around December 2014, and
approximately $160.00 per day from in or around January 2017 until in or around
February 2019.

Plaintiff AGUSTIN OLARTE worked approximately sixty (60) hours or more per
week for Defendants from in or around August 2014 until in or around February
2019.

Although Plaintiff AGUSTIN OLARTE worked approximately sixty (60) hours or
more per week from in or around August 2014 until in or around February 2019,
during his employment with Defendants, Defendants did not pay Plaintiff time and a
half (1.5) for hours worked over forty (40), a blatant violation of the overtime
provisions contained in the FLSA and NYLL.

Upon information and belief, Defendants willfully failed to post notices of the
minimum wage and overtime wage requirements in a conspicuous place at the
location of their employment as required by both the NYLL and the FLSA.

Upon information and belief, Defendants willfully failed to keep accurate payroll
records as required by both NYLL and the FLSA.

As a result of these violations of Federal and New York State labor laws, Plaintiffs
seek compensatory damages and liquidated damages in an amount exceeding
$100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all other legal and

equitable remedies this Court deems appropriate.

COLLECTIVE ACTION ALLEGATIONS

Plaintiffs bring this action on behalf of themselves and other employees similarly
situated as authorized under the FLSA, 29 U.S.C. § 216(b). The employees similarly
situated are the collective class.

Collective Class: All persons who are or have been employed by the Defendants as
general laborers, or other similarly titled personnel with substantially similar job
requirements and pay provisions, who were performing the same sort of functions for
Defendants, other than the executive and management positions, who have been

subject to Defendants’ common practices, policies, programs, procedures, protocols
41,

42,

43,

44,

45,

46,

47.

48,
49,

50.

SI.

Case 7:20-cv-06560-VB Document1 Filed 08/18/20 Page 6 of 10

and plans including willfully failing and refusing to pay required overtime wage
compensation.

Upon information and belief, Defendants employed between 20 and 30 employees
within the past three years subjected to similar payment structures.

Upon information and belief, Defendants suffered and permitted Plaintiffs and the
Collective Class to work more than forty hours per week without appropriate
overtime compensation.

Defendants’ unlawful conduct has been widespread, repeated, and consistent.

Upon information and belief, Defendant had knowledge that Plaintiffs and the
Collective Class performed work requiring overtime pay.

Defendants’ conduct as set forth in this Complaint, was willful and in bad faith, and
has caused significant damages to Plaintiff and the Collective Class.

Defendants are liable under the FLSA for failing to properly compensate Plaintiffs
and the Collective Class, and as such, notice should be sent to the Collective Class.
There are numerous similarly situated current and former employees of Defendants
who have been denied overtime pay in violation of the FLSA and NYLL, who would
benefit from the issuance of a Court-supervised notice of the present lawsuit, and the
opportunity to join the present lawsuit. Those similarly situated employees are
known to Defendants and are readily identifiable through Defendants’ records.

The questions of law and fact common to the putative class predominate over any
questions affecting only individual members.

The claims of Plaintiffs are typical of the claims of the putative class.

Plaintiffs and their counsel will fairly and adequately protect the interests of the
putative class.

A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy.

FIRST CAUSE OF ACTION
Overtime Wages Under The Fair Labor Standards Act
Plaintiffs re-allege and incorporate by reference all allegations in all preceding

paragraphs.
52.

53,

54.

55.

56.

57.

58.

59,

60.

Case 7:20-cv-06560-VB Document 1 Filed 08/18/20 Page 7 of 10

Plaintiffs have consented in writing to be a party to this action, pursuant to 29 U.S.C.
§216(b).

At all times relevant to this action, Plaintiffs were engaged in commerce or the
production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and
207(a).

At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of

29 U.S.C. §§206(a) and 207(a).

Defendants willfully failed to pay Plaintiffs overtime wages for hours worked in
excess of forty (40) hours per week at a wage rate of one and a half (1.5) times the
regular wage, to which Plaintiff was entitled under 29 U.S.C. §§206(a) in violation of
29 U.S.C. §207(a)(1).

Defendants’ violations of the FLSA as described in this Complaint have been willful
and intentional. Defendants have not made a good effort to comply with the FLSA
with respect to the compensation of the Plaintiffs.

Due to Defendants’ FLSA violations, Plaintiffs are entitled to recover from
Defendants, jointly and severally, his unpaid wages and an equal amount in the form
of liquidated damages, as well as reasonable attorneys fees and costs of the action,

including interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).

SECOND CAUSE OF ACTION
Overtime Wages Under New York Labor Law

Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.

At all times relevant to this action, Plaintiffs were employed by Defendants within the
meaning of New York Labor Law §§2 and 651.

Defendants failed to pay Plaintiffs overtime wages for hours worked in excess of
forty hours per week at a wage rate of one and a half (1.5) times the regular wage to

which Plaintiff was entitled under New York Labor Law §652, in violation of 12
Case 7:20-cv-06560-VB Document1 Filed 08/18/20 Page 8 of 10

61. Due to Defendants’ New York Labor Law violations, Plaintiffs are entitled to recover
from Defendants, jointly and severally, his unpaid overtime wages and an amount
equal to his unpaid overtime wages in the form of liquidated damages, as well as
reasonable attorneys’ fees and costs of the action, including interest in accordance

with NY Labor Law §198(1-a).

THIRD CAUSE OF ACTION
Violation of the Notice and Recordkeeping Requirements of the New York Labor Law

62. Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs. | |

63. Defendants failed to provide Plaintiffs with a written notice, in English and in
Spanish (Plaintiffs’ primary language), of their rate of pay, regular pay day, and such
other information as required by NYLL §195(1).

64. Defendants are liable to each Plaintiff in the amount of $5,000.00 each, together with

costs and attorneys’ fees.

FOURTH CAUSE OF ACTION
Violation of the Wage Statement Requirements of the New York Labor Law
65. Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.
66. Defendants failed to provide Plaintiffs with wage statements upon each payment of
wages, as required by NYLL §195(3)
67. Defendants are liable to each Plaintiff in the amount of $5,000.00 each, together with

costs and attorneys’ fees.

PRAYER FOR RELIEF
Wherefore, Plaintiffs respectfully request that judgment be granted:
a. Declaring Defendants’ conduct complained herein to be in violation of the
Plaintiffs’ rights under the FLSA, the New York Labor Law, and its regulations;
b. Awarding Plaintiffs unpaid overtime wages;
c. Awarding Plaintiffs liquidated damages pursuant to 29 U.S.C. §216 and New
York Labor Law §§198(1-a), 663(1);
Case 7:20-cv-06560-VB Document1 Filed 08/18/20 Page 9 of 10

d. Awarding Plaintiffs prejudgment and post-judgment interest;
e. Awarding Plaintiffs the costs of this action together with reasonable attorneys’

fees; and

f. Awarding such and further relief as this court deems necessary and proper.

DEMAND FOR TRIAL BY JURY
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a trial
by jury on all questions of fact raised by the complaint.

Dated: This | 3 day of August 2020.

(MMi
Roman Avshaluntew7 Esq. (RA 55 08)
Helen F. Dalton & Associates, PC
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591
Fax: 718-263-9598
Case 7:20-cv-06560-VB Document 1 Filed 08/18/20 Page 10 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DOMINGO FRIAS, FRANCISCO REYES and AGUSTIN OLARTE, individually and on behalf
of all others similarly situated,

Plaintiffs,
-against-
RESTORATION SPECIALTIES, INC., and TIM O’DONOGHUE , as an individual,

Defendants.

 

SUMMONS & CLASS ACTION COMPLAINT

 

HELEN F. DALTON & ASSOCIATES, P.C.
Attorneys for Plaintiffs
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Phone (718) 263-9591
Fax (718) 263-9598

 

TO:

RESTORATION SPECIALTIES, INC.
10 South 2"4 Avenue

Mount Vernon, New York 10550

TIM O’ DONOGHUE

35 Brook Farm Lane
Bedford, New York 10506

10
